UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53425 CARBON CREDITS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 3825 26-1240905 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2300 E. Sahara Avenue, Suite 800, Las Vegas, NevadaUSA 89102 (Address of principal executive offices) (Zip Code) (888) 579-7771 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of February 20, 2009, there were 24,887,000 shares of Common Stock, $0.0001 par value. 1 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 5 ITEM 4T. Controls and Procedures 5 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 6 ITEM 1A. Risk Factors 6 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 ITEM 3. Defaults Upon Senior Securities 6 ITEM 4. Submission of Matters to Vote of Security Holders 6 ITEM 5. Other Information 6 ITEM 6. Exhibits 6 SIGNATURES 6 2 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) INDEX TO FINANCIAL STATEMENTS PageNo. Condensed Balance Sheets as of January31, 2009 (Unaudited) and October 31, 2008 (Audited) F-2 Condensed Statements of Operations for the Three Months Ended January 31, 2009 and 2008, and Cumulative from Inception (October 15, 2007) to January31, 2009 (Unaudited) F-3 Condensed Statements of Cash Flows for the Three Months Ended January 31, 2009 and 2008 and Cumulative from Inception (October 15, 2007) to January 31, 2009 (Unaudited) F-4 Condensed notes to Financial Statements as of January 31, 2009 (Unaudited) F-5 F-1 CARBON CREDITS INTERNATIONAL,INC. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS January 31, October 31, 2009 2008 (AUDITED) ASSETS CURRENT ASSETS Cash $ 40,857 $ 75,223 Accounts receivable-affiliate 767 Prepaid expenses 754 1,410 Total current assets 41,611 77,400 EQUIPMENT Computer, net of accumulated depreciation 1,978 2,182 OTHER ASSETS Website development costs, net of accumalated amortization 6,530 7,124 Total other assets 6,530 7,124 Total assets $ 50,119 $ 86,706 LIABILITIES AND STOCKHOLDERS' EQUITY /(DEFICIT) CURRENT LIABILITIES Accounts payable $ 1,250 $ 1,096 Accrued liabilities 103,906 - Shareholders' advances 36,752 72,196 Total current liabilities 141,908 73,292 STOCKHOLDERS' EQUITY /(DEFICIT) Class A Convertible Preferred stock, $.0001 par value, 10,000,000 shares authorized,8,000,000 issued and outstanding 800 800 Common stock, par value $.0001,100,000,000 shares authorized, 24,887,000 shares issued and outstanding (2008) 24,781,000 shares issued and outstanding (2007) 2,489 2,478 Paid in capital 535,365 482,004 Stock subscriptions payable 8,472 15,180 Deficit accumulated during development stage (638,915 ) (487,048 ) Total stockholders' equity/(deficit) (91,789 ) 13,414 Total liabilities & stockholders' equity/(deficit) $ 50,119 $ 86,706 The accompanying notes are an integral part of these financial statements. F-2 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Cumulative from Inception Three Months Three Months (October 15, 2007) Ended Ended to January 31, 2009 January 31, 2008 January 31, 2009 REVENUES $ 1,145 $ - $ 1,912 EXPENSES General and administrative: Consulting fees 123,660 83,125 477,403 Other 28,721 15,943 162,593 Depreciation and amortization 798 - 1,070 Total expenses 153,179 99,068 641,066 OTHER INCOME-Interest 167 - 239 NET LOSS $ (151,867 ) $ (99,068 ) $ (638,915 ) NET LOSS PER SHARE - BASIC $ (0.01 ) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 24,871,413 24,607,685 *less than $(.01) per share The accompanying notes are an integral part of these financial statements. F-3 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF CASH FLOWS (unaudited) Cumulative from Three Months Three Months Inception Ended Ended (October 15, 2007) to January 31, 2009 January 31, 2008 January 31, 2009 OPERATING ACTIVITIES Net loss $ (151,867 ) $ (99,068 ) $ (638,915 ) Adjustments to reconcile net loss to net Cash used by operating activities: Depreciation and amortization 798 - 1,070 Common stock issued issued at spin off - - 2,420 Common stock issued for services - - 800 Compensation considered as addition to capital 19,754 - 333,197 Changes in operating assets and liabilities: (Increase)/decrease in accounts receivable-affiliate 767 (1,000 ) - Increase in accounts payable 154 1,250 (Increase)/decrease in prepaid expenses 656 20,569 (754 ) Increase in accrued liabilities 103,906 58,205 103,906 Net cash used by operating activities (25,832 ) (21,294 ) (197,026 ) INVESTING ACTIVITIES Increase in deferred offering costs - (40,000 ) - Website development costs - - (7,124 ) Purchase of equipment - - (2,454 ) Net cash used by investing activities (40,000 ) (9,578 ) FINANCING ACTIVITIES Proceeds from sale of common stock 18,438 48,999 187,057 Increase in shareholders' advances 6,066 114 104,129 Proceeds received in advance of stock subscriptions 8,472 - 23,652 Shareholder advances - repaid (41,510 ) (867 ) (67,377 ) Net cash provided (used) by financing activities (8,534 ) 48,246 247,460 NET INCREASE/(DECREASE) IN CASH (34,366 ) (13,048 ) 40,857 CASH, BEGINNING OF PERIOD 75,223 43,934 - CASH, END OF PERIOD $ 40,857 $ 30,886 $ 40,857 The accompanying notes are an integral part of these financial statements. F-4 CARBON CREDITS INTERNATIONAL, INC. CONDENSED NOTES TO FINANCIAL STATEMENTS January 31, 2009 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of January 31, 2009, and the results of its operations and cash flows for the three months ended January 31, 2009 and 2008 have been made. Operating results for the three and nine months ended January 31, 2009 are not necessarily indicative of the results that may be expected for the year ended October 31, 2009. These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s audited financial statements for the year ended October 31, 2008 included in Company’s Form 10-K. The Company follows the same accounting policies in the preparation of this interim report. Going Concern The
